Citation Nr: 1111442	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for residuals of a thyroidectomy, to include whether the reduction from 100 percent to 30 percent was proper. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant	


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to May 1975. 
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  This rating decision decreased the Veteran's disability rating for residuals of a thyroidectomy from 100 percent to 30 percent, effective May 1, 2006.  

The Veteran testified before the undersigned Veterans Law Judge in February 2008.  A transcript of the hearing is of record.  The case was previously before the Board in December 2008, when a decision was rendered.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court reversed and remanded the case pursuant to a Memorandum Decision.  


FINDINGS OF FACT

1.  A February 2006 rating decision reduced the rating for the Veteran's service-connected residuals of a thyroidectomy from 100 to 30 percent, effective May 1, 2006.

2.  The Court mandates that the 100 percent rating for the residuals of a thyroidectomy be restored, effective from May 1, 2006.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for residuals of a thyroidectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.3, 4.7, 4.119, Diagnostic Codes (DCs) 7900-7903 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the August 2010 Court's memorandum decision, the Court concluded that the Board's findings in a December 2008 decision regarding whether the reduction from 100 percent to 30 percent for the residuals of a thyroidectomy was proper was clearly erroneous, and reversed and remanded the matter to the Board with instructions to reinstate the 100 percent rating assigned for the Veteran's residuals of a thyroidectomy, effective from the date of the reduction (May 1, 2006).

In accordance with the Court's instructions, the Board restores the 100 percent evaluation for residuals of a thyroidectomy, effective May 1, 2006.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 100 percent evaluation for residuals of a thyroidectomy is restored, effective May 1, 2006.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


